NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          MAY 08 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

In re: FACEBOOK PRIVACY                          No. 12-15619
LITIGATION,
                                                 D.C. No. 5:10-cv-02389-JW

MIKE ROBERTSON, as representative of
the class,                                       MEMORANDUM*

              Plaintiff - Appellant,

  v.

FACEBOOK, INC., a Delaware
corporation,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                      Argued and Submitted January 17, 2014
                            San Francisco, California

Before: ALARCÓN, TALLMAN, and IKUTA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Plaintiffs appeal the district court’s dismissal with prejudice of their state

law claims for breach of contract and fraud, as well as their claims under

California’s Unfair Competition Law (UCL) and Consumer Legal Remedies Act

(CLRA). We have jurisdiction under 28 U.S.C. § 1291.1

      Plaintiffs allege that the information disclosed by Facebook can be used to

obtain personal information about plaintiffs, and that they were harmed both by the

dissemination of their personal information and by losing the sales value of that

information. In the absence of any applicable contravening state law, these

allegations are sufficient to show the element of damages for their breach of

contract and fraud claims. Cf. Gautier v. Gen. Tel. Co., 44 Cal. Rptr. 404, 406

(Cal. Ct. App. 1965) (holding that breach of contract requires damage to the

plaintiff); Lazar v. Sup. Ct., 909 P.2d 981, 984 (Cal. 1996) (stating that fraud

requires damage to the plaintiff). Therefore, the district court erred in dismissing

these state law claims.

      We affirm the district court’s dismissal of plaintiffs’ UCL claim because

plaintiffs failed to allege that they “lost money or property as a result of the unfair

competition.” Cal. Bus. & Prof. Code § 17204; see also Folgelstrom v. Lamps

      1
        In a published opinion filed concurrently with this memorandum, we affirm
the district court’s dismissal of plaintiffs’ claims under the Stored Communications
Act, 18 U.S.C. § 2702. Robertson v. Facebook, ___ F.3d ___ (9th Cir. 2014).

                                            2
Plus, Inc., 125 Cal. Rtpr. 3d 260, 266–67 (Cal. Ct. App. 2011). We also affirm the

district court’s dismissal of plaintiffs’ claim under the CLRA because plaintiffs

failed to allege that they obtained anything from Facebook “by purchase,” or by a

“consumer transaction.” Schauer v. Mandarin Gems of Cal., Inc., 23 Cal. Rptr.
233, 241 (Cal. Ct. App. 2005); Cal. Civ. Code §§ 1761(d), 1780(a).

      Each party shall bear its own costs on appeal.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                          3